McMurray, Presiding Judge,
concurring specially.
Although I agree with the disposition of dismissing this appeal, I concur specially as it is my view that the trial court lost power (i.e., jurisdiction) to dismiss plaintiffs’ notice of appeal after the case was docketed in the Court of Appeals. See Turner v. Taylor, 179 Ga. App. 574 (1) (a) (346 SE2d 920); State v. Jackson, 188 Ga. App. 259 (1) (372 SE2d 823). This is not to say that I believe the issue raised in defendants’ motion to dismiss plaintiffs’ notice of appeal is dead. The Court of Appeals has inherent power to issue such orders as may be necessary to preserve jurisdiction of an appeal or to prevent a contested issue from becoming moot. Court of Appeals Rule 50 (c). Accordingly, I would dismiss this appeal and remand the case for consideration of defendants’ motion to dismiss plaintiffs’ notice of appeal.
After the trial court entered an order granting summary judgment in favor of defendants on all counts of the complaint, plaintiffs filed a timely notice of appeal and therein directed the clerk of the trial court as follows: “Transcript of evidence and proceedings will be filed for inclusion in the record on appeal.” Three months later, defendants filed (on February 2, 1994) a motion to dismiss the notice of appeal because of an unreasonable delay in filing the transcript. Plaintiffs responded by sending the following letter, entered on February 10, 1994, to an agent of the Superior Court of Fulton County: “In reference to our Notice of Appeal in the above-styled case, there is no transcript of evidence. Please file the Appeal as soon as possible.” The record was then transmitted to the Court of Appeals (ap*123parently the next day) and the appeal was docketed in this court on February 17, 1994.
After docketing of the case sub judice in the Court of Appeals, plaintiffs filed in the trial court (on March 8, 1994) the following response to defendants’ motion to dismiss the notice of appeal: “The Clerk’s costs for this appeal were paid on November 5, 1993 and on February 11, 1994 the Clerk of the Superior Court transmitted the record to the Court of Appeals where it was docketed on February 17, 1994 as Case No. A94A1161. Under the rulings of State v. Jackson, 188 Ga. App. 259 and Turner v. Taylor, 179 Ga. App. 574, the failure to obtain a ruling on a motion to dismiss for delay while the matter is within the jurisdiction of the trial court precludes review of the matter pursuant to Rule 47 of the Rules of the Court of Appeals.” Unpersuaded by this response, the trial court entered an order dismissing plaintiffs’ notice of appeal on March 24, 1994, finding (in pertinent part) as follows: “To delay filing of the transcript of a one to two hour hearing for a period of over three months under such circumstances is unreasonable, and such unreasonable delay is unexcusable.”
In their motion to dismiss this appeal pursuant to Court of Appeals Rule 32 and OCGA § 5-6-48 (c), defendants argue that the case sub judice must now be dismissed because of plaintiffs’ unreasonable delay in filing a hearing transcript in the trial court. Defendants also argue that, absent manifest abuse of discretion, this court must accept the trial court’s finding that plaintiffs’ delay in filing a hearing transcript warrants dismissal of plaintiffs’ notice of appeal. Neither argument is fruitful. First, the Court of Appeals is not a court of record and cannot effectively weigh (for the first time on appeal) the credibility of plaintiffs’ explanation for the delay in filing a transcript. Second, the trial court lost jurisdiction to rule on defendants’ motion to dismiss plaintiffs’ notice of appeal once the case sub judice was docketed in the Court of Appeals. Turner v. Taylor, 179 Ga. App. 574 (1) (a), supra; State v. Jackson, 188 Ga. App. 259 (1), supra. However, this is not to say that I believe the issue raised in defendants’ motion to dismiss plaintiffs’ notice of appeal is dead. This court has inherent power to issue such orders as may be necessary to preserve jurisdiction of an appeal or to prevent a contested issue from becoming moot. Court of Appeals Rule 50 (c). Accordingly, I agree with dismissing this appeal, but would remand the case to the trial court for consideration of defendants’ pending motion to dismiss plaintiffs’ notice of appeal. An appeal would then be authorized from the trial court’s ruling.
I am authorized to state that Judge Johnson joins in this special concurrence.